DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/27/2021, with respect to the objection of the specification have been fully considered and has been withdrawn. 
Applicant's arguments filed 12/27/2021 have been fully considered but they are not fully persuasive. 
Applicant argues against the enablement rejection of claims 13 and 19. However, it is maintained that the prior art does not teach nor suggest any working example showing spraying comprises flame pyrolysis of the solid lubricating material onto an upper surface of the first sheet of glass material, where the solid lubricating material specifically comprises a lamellar structure. 
Applicant argues against the use of teachings by Cleary (US 2016/0250825). However, Cleary teaches that “Glass laminates can be used as windows and glazing in architectural and vehicle or transportation applications, including automobiles, rolling stock, locomotive and airplanes. Glass laminates can also be used as glass panels in balustrades and stairs, and as decorative panels or coverings for walls, columns, elevator cabs, kitchen appliances and other applications. As used herein, a glazing or a laminated glass structure can be a transparent, semi-transparent, translucent or opaque part of a window, panel, wall, enclosure, sign or other structure. Common types of glazing that are used in architectural and/or vehicular applications include clear and tinted laminated glass structures.” (paragraph 0002) Therefore, the combination with the teachings by Cleary are valid.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The prior art does not teach nor suggest any working example showing spraying comprises flame pyrolysis of the solid lubricating material onto an upper surface of the first sheet of glass material, where the solid lubricating material comprises a lamellar structure; therefore, making it difficult to replicate for one of ordinary skill in the art. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 5383990) in view of Cleary (US 2016/0250825).
With respect to claims 1-3, Tsuji teaches a process for forming a curved glass laminate article comprising
applying a separation material onto at least one of a surface of a first sheet of glass material (2a) and a surface of a second sheet of glass material (2b);	
placing an outer region of the first sheet of glass material (2a) into contact with a support surface of a shaping frame (3), the shaping frame defining an open central cavity surrounded at least in part by the support surface;	
placing the second sheet of glass material (2b) onto the first sheet of glass material (2a) such that the separation material is located between an upper surface of the first sheet of glass material and a lower surface of the second sheet of glass material (column 4, lines 34-47), wherein the first sheet of glass material and the second sheet of glass material are both supported by the shaping frame; and
	heating the first sheet of glass material, the separation material and the second sheet of glass material together while supported by the shaping frame such that central regions of the first and second sheets of glass material deform downward into the open central cavity of the shaping frame (column 4, lines 34-47).
	Tsuji does not teach that the first sheet of glass material having an average thickness, T1, and the second sheet of glass material has an average thickness, T2, wherein T1 is at least 2.5 times T2.  However, Cleary teaches that conventional thick glass can provide rigidity for conventional laminate structures; since, when thin and flexible glass sheets or panes are utilized, the laminate structure typically lacks the necessary rigidity and can deform under certain temperatures (paragraphs 0028 and 0066; Figure 4). 
 	With respect to claim 4, Tsuji teaches that the first sheet of glass material is formed from a first glass composition and the second sheet of glass material is formed from a second glass composition different from the first glass composition, and the first glass composition has a viscosity during heating that is different from a viscosity of the second glass composition during heating (column 6, lines 17-40).
	With respect to claim 5, Tsuji teaches a solid lubricating material that decreases friction between the first and second sheets of glass material (column 6, lines 25-29).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Cleary, as applied to claim 1 above, and further in view of Feng et al. (US 2012/0210749)
The teachings of claim 1 are as described above.
Although not disclosed by cited prior art, it would be obvious that a separation material is applied via a spraying process as Feng et al. teach that coating a glass substrate may be carried out using means known well in the art, such as  spraying (paragraph 0024).
Claims 8, 12, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Feng et al.
Tsuji teaches a process for forming a curved glass laminate article comprising: 
applying a separation material onto at least one of a surface of a first sheet of glass material and a surface of a second sheet of glass material; 
placing an outer region of the first sheet of glass material into contact with a support surface of a shaping frame, the shaping frame defining an open central cavity surrounded at least in part by the support surface; 
placing the second sheet of glass material onto the first sheet of glass material such that the separation material is located between an upper surface of the first sheet of glass material and a lower surface of the second sheet of glass material, wherein the first sheet of glass material and the second sheet of glass material are both supported by the shaping frame; and 
heating the first sheet of glass material, the separation material and the second sheet of glass material together while supported by the shaping frame such that central regions of the first and second sheets of glass material deform downward into the open central cavity of the shaping frame; wherein the first sheet of glass material is formed from a first glass composition and the second sheet of glass material is formed from a second glass composition different from the first glass composition.
Although not disclosed by cited prior art, it would be obvious that a separation material is applied via a spraying process as Feng et al. teach that coating a glass substrate may be carried out using means known well in the art, such as  spin coating (paragraph 0024).
With respect to claim 15, Tsuji teaches that the first sheet of glass material is formed from a first glass composition and the second sheet of glass material is formed from a second glass composition different from the first glass composition (column 6, lines 17-40), therefore the first glass composition has a viscosity during heating that is different than a viscosity of the second glass composition during heating.
	With respect for claim 16, Cleary teaches that glass of soda lime, alkali aluminosilicate, and alkali aluminoborosilicate are commonly used in glass laminates (paragraph 0021).
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Feng et al. as applied to claim 8 above, and further in view of Cleary.
The teachings of claim 8 are as described above.
Tsuji does not teach that the first sheet of glass material having an average thickness, T1, and the second sheet of glass material has an average thickness, T2, wherein T1 is at least 2.5 times T2.  However, Cleary teaches that conventional thick glass can provide rigidity for conventional laminate structures; since, when thin and flexible glass sheets or panes are utilized, the laminate structure typically lacks the necessary rigidity and can deform under certain temperatures (paragraphs 0028 and 0066; Figure 4).
	With respect for claim 14, Tsuji teaches a separation material comprising a silica-based material (column 4, lines 34-47).
Claims 18, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Cleary.
Tsuji teaches a process for forming a curved glass laminate article comprising: 
depositing a separation material onto at least one of a surface of a first sheet of glass material and a surface of a second sheet of glass material; 
placing an outer region of the first sheet of glass material (2a) into contact with a support surface of a shaping frame, the shaping frame defining an open central cavity surrounded at least in part by the support surface; 
placing the second sheet of glass material onto the first sheet of glass material such that the separation material is located between an upper surface of the first sheet of glass material and a lower surface of the second sheet of glass material (2b), wherein the first sheet of glass material and the second sheet of glass material are both supported by the shaping frame; and 
heating the first sheet of glass material, the separation material and the second sheet of glass material together while supported by the shaping frame such that central regions of the first and second sheets of glass material deform downward into the open central cavity of the shaping frame.
Tsuji teaches that the first sheet of glass material is formed from a first glass composition and the second sheet of glass material is formed from a second glass composition different from the first glass composition (column 6, lines 17-40), therefore the first glass composition has a viscosity during heating that is different than a viscosity of the second glass composition during heating.
Especially with respect to claims 21-23, Tsuji teaches that the first sheet of glass material having an average thickness, T1, and the second sheet of glass material has an average thickness, T2.  However, Cleary teaches that conventional thick glass can provide rigidity for conventional laminate structures; since, when thin and flexible glass sheets or panes are utilized, the laminate structure typically lacks the necessary rigidity and can deform under certain temperatures (paragraphs 0028 and 0066; Figure 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Cleary, as applied to claim 18 above, and further in view of Aitken et al. (US 7143609)
The teachings of claim 18 are as described above.
Although not taught by the cited prior art, Aitken et al. teach that it would be obvious to spray a solid lubricating material is one of hexagonal boron nitride and graphite when producing glass products (column 15, lines 34-43).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Cleary, as applied to claim 18 above, and further in view of Feng et al. (US 2012/0210749)
The teachings of claim 18 are as described above.
Although not disclosed by cited prior art, it would be obvious that a separation material is applied via a spraying process as Feng et al. teach that coating a glass substrate may be carried out using means known well in the art, such as  spraying (paragraph 0024).
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Cleary.
Tsuji teaches a curved glass laminate article made by:
applying a separation material onto at least one of a surface of a first sheet of glass material (2a) and a surface of a second sheet of glass material (2b);	
placing an outer region of the first sheet of glass material (2a) into contact with a support surface of a shaping frame (3), the shaping frame defining an open central cavity surrounded at least in part by the support surface;	
placing the second sheet of glass material (2b) onto the first sheet of glass material (2a) such that the separation material is located between an upper surface of the first sheet of glass material and a lower surface of the second sheet of glass material (column 4, lines 34-47), wherein the first sheet of glass material and the second sheet of glass material are both supported by the shaping frame; and
	heating the first sheet of glass material, the separation material and the second sheet of glass material together while supported by the shaping frame such that central regions of the first and second sheets of glass material deform downward into the open central cavity of the shaping frame (column 4, lines 34-47).
	Tsuji does not teach that the first sheet of glass material having an average thickness, T1, and the second sheet of glass material has an average thickness, T2, wherein T1 is at least 2.5 times T2.  However, Cleary teaches that conventional thick glass can provide rigidity for conventional laminate structures; since, when thin and flexible glass sheets or panes are utilized, the laminate structure typically lacks the necessary rigidity and can deform under certain temperatures (paragraphs 0028 and 0066; Figure 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745